Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Abstract
The abstract is objected to because of the following informalities: 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
In particular, the abstract dated 11/15/2019 discloses a method of forming vertical FinFET device. However, the instant application recites a device structure of FinFET. Therefore, appropriate abstract related to the current application should be disclosed. 
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities: “and undercut spacer” should be “and the undercut spacer”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, the claim recites the limitation “the height” in line 5. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 1, the claim recites the limitation “the height” in line 6. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 2, the claim recites the limitation “the opposite vertical fin endwall” in line 3. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 4, the claim recites the limitation “the top surface of the fin mesa” in line 2. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 4, the claim recites the limitation “the top surface of the isolation plug” in line 2. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 7, the claim recites the limitation “the opposite vertical fin endwall” in line 3. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 9, the claim recites the limitation “the side” in line 2. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claims 2-9, because of their dependency on claim 1, these claims are also rejected for the reasons set forth above with respect to claim 1.

Regarding claim 10, the claim recites the limitation “the opposite vertical fin endwall” in line 4. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 10, the claim recites the limitation “the height” in line 6. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 10, the claim recites the limitation “the height” in line 7. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 10, the claim recites the limitation “the top surface of the fin mesa” in line 8. There is insufficient antecedent basis for this limitation in the claim. 



Regarding claim 15, the claim recites the limitation “the side” in line 2. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claims 11-4, because of their dependency on claim 10, these claims are also rejected for the reasons set forth above with respect to claim 10.

Regarding claim 16, the claim recites the limitation “the opposite vertical fin endwall” in line 7. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 16, the claim recites the limitation “the range” in line 11. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 16, the claim recites the limitation “the height” in line 13. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 16, the claim recites the limitation “the height” in line 14. There is insufficient antecedent basis for this limitation in the claim. 



Further regarding claim 17, the claim recites the limitation “the top surface of the isolation plug” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 20, the claim recites the limitation “the range” in line 2. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claims 17-20, because of their dependency on claim 16, these claims are also rejected for the reasons set forth above with respect to claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 20120299099).


a fin mesa 117/104 (the upper 117) on a substrate 101;
a vertical fin 117 (the lower 117) on the fin mesa;
an undercut spacer 109 surrounding the fin mesa (see 104); and
an isolation plug 120 surrounding the undercut spacer, wherein the height of the isolation plug is less than the height of the undercut spacer (see also Fig 7B: the topmost surface of 109 is protruded from the top surface of 120).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20120299099).

Regarding claim 7. Huang discloses The vertical fin field effect device of claim 1. But Huang does specifically disclose wherein the fin mesa extends a greater distance from one vertical fin endwall than a distance from the opposite vertical fin endwall.
However, Fig 9B of Huang discloses the distance from top of the upper 117 to bottom of 104 from one vertical fin endwall than a distance from the top of the lower 117 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Huang discloses the claimed feature.  

Regarding claim 10. Fig 9B of Huang discloses A vertical fin field effect device, comprising:
a fin mesa 117/104 (the upper 117) on a substrate 101;
an undercut spacer 109 (see the portion 109 in the 104) surrounding the fin mesa (see 104); a vertical fin 117 (the lower 117) on the fin mesa,
an isolation plug 120 surrounding the undercut spacer, wherein the height of the isolation plug is less than the height of the undercut spacer (see also Fig 7B: the topmost surface of 109 is protruded from the top surface of 120); and
a bottom spacer 131 on the top surface of the fin mesa and undercut spacer, and on the top surface of the isolation plug.
But Huang does not specifically disclose wherein the fin mesa extends a greater distance from one vertical fin endwall than a distance from the opposite vertical fin endwall.
However, Huang discloses the distance from top of the upper 117 to bottom of 104 from one vertical fin endwall than a distance from the top of the lower 117 to bottom of the lower 117 from the opposite vertical fin endwall (Fig 9B: due to the 104; see also Fig 9A: the thickness [0029] of 120 compare to the fin mesa).
.  

Allowable Subject Matter
Claims 16-20 would be allowable if overcome the 112(b) rejection.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 16. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first undercut spacer is separated from the second undercut spacer by a distance in the range of about 6 nm to about 20 nm; and an isolation plug between the second undercut spacer and the first undercut spacer”.

Claims 2-5, 8-9 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the 112(b) rejection and then rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the fin mesa extends a distance in a range of about 6 nm to about 12 nm from one vertical fin endwall, and a distance in a range of about 12 nm to about 36 nm from the opposite vertical fin endwall”.



Regarding claim 11. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a bottom source/drain region in the fin mesa below the vertical fin”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Changhyun Yi/Primary Examiner, Art Unit 2826